                 Case 2:12-cr-00080-TLN Document 272 Filed 05/11/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-0080 TLN
12                                 Plaintiff,            STIPULATION STAYING GOVERNMENT’S
                                                         RESPONSE IN OPPOSITION TO DEFENDANT’S
13                           v.                          MOTION FOR EARLY RELEASE
14   HERMAN KEESE,                                       COURT: Hon. Troy L. Nunley
15                                Defendants.
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney HEIKO P. COPPOLA, and defendant HERMAN KEESE, both individually and by and

19 through his counsel of record, DOUGLAS BEEVERS, hereby stipulate as follows:

20          1.       On or about March 6, 2020, the defendant filed a pro se motion to reduce his sentence

21 pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF 268. On March 12, 2020, this Court ordered the United

22 States to respond to defendant’s motion within 60 days. ECF 269. The current due date for the

23 government’s response is May 11, 2020. Defense counsel filed his notice of appearance on defendant’s

24 behalf on April 30, 2020. ECF 270.

25          2.       Defense counsel has identified additional issues related to the defendant’s motion for

26 early release that he believes require further exploration and briefing. By this stipulation, the parties

27 jointly move for a 60-day stay of the present litigation so that defense counsel can prepare and move for

28 leave of the Court to file supplemental briefing, and, if granted, file supplemental briefing on the

      STIPULATION AND ORDER                               1
                 Case 2:12-cr-00080-TLN Document 272 Filed 05/11/20 Page 2 of 2


 1 defendant’s behalf. Once defendant’s supplemental briefing is filed, the Court shall lift the stay and set

 2 a new response date for the government’s opposition.

 3          3.       The United States expressly does not concede any procedural or substantive legal issues

 4 arising from this litigation by stipulating as set out above.

 5          IT IS SO STIPULATED.

 6
      Dated: May 8, 2020                                      MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ HEIKO P. COPPOLA
 9                                                            HEIKO P. COPPOLA
                                                              Assistant United States Attorney
10

11
      Dated: May 8, 2020                                      /s/ DOUGLAS BEEVERS
12                                                            DOUGLAS BEEVERS
13                                                            Counsel for Defendant
                                                              HERMAN KEESE
14

15                                                    ORDER

16          The stipulation of the parties is accepted. This matter shall be stayed for 60 days from the date

17 of this order.

18
     Dated: May 8, 2020
19

20
                                                                   Troy L. Nunley
21                                                                 United States District Judge

22

23

24

25

26

27

28

      STIPULATION AND ORDER                               2
